DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 5, line 1, add --layer-- after “the metallization.”
In claim 6, line 23, add --the-- before “second opening.”
In claim 11, line 1, add --material-- after “the dielectric.”
In claim 12, line 1, add --layer-- after “the metallization.”
In claim 17, line 2, add --layer-- after “the metallization.”
In claim 20, line 1, add --material-- after “the dielectric.”

Reason for Allowance
Claims 1-20 are allowed.
The closest prior art, US Pat. 8637406, discloses a process for manufacturing semiconductor structures, and particularly to an image transfer process employing a hard mask layer to memorize a composite pattern, and structures for effecting the 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites forming a second hard mask to protect the first cut location and define a via location spaced a distance along the first direction from the first cut location; removing the second hard mask and extending the first cut location into a second material of the hard mask stack, the second material etch selective to the first material and spaced from the first material by a dielectric material, and memorize the via location in the first material; depositing a material in the gap between the first set and second set of mandrel and spacer lines; removing the mandrel lines from the first set and second set of mandrel and spacer lines to form mandrel openings; forming a third hard mask to protect the second cut location and define a second via location spaced a distance along the first direction from the second cut location; removing the third hard mask and extending the second cut location into the second material of the hard mask stack and memorize the second via location in the first material; forming replacement mandrel lines in the mandrel openings; andAttorney Docket No. 44017053US02PATENT 20removing the spacer lines, first material, dielectric material and second material of the hard mask stack to form a trench between the first cut location and second cut locations.

Claim 13 recites form a second hard mask to protect the first cut location and define a via location spaced a distance along the first direction from the first cut location; remove the second hard mask and extending the first cut location into a second material of the hard mask stack, the second material etch selective to the first material and spaced from the first material by a dielectric material, and memorize the via location in the first material; deposit a material in the gap between the first set and second set of mandrel and spacer lines;Attorney Docket No. 44017053US02PATENT 23remove the mandrel lines from the first set and second set of mandrel and spacer lines to form mandrel openings; form a third hard mask to protect 
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-5, 7-12 and 14-20 variously depend from claim 1, 6 or 13, so they are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        August 11, 2021